DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
page 11, of Application’s specification, lines 15 and 22, Figure 1 does not include the reference sign 221 mentioned in the description;
 on page 11 of Application’s specification, line 20, Figure 1 does not include the reference sign 167 mentioned in the description;
figure 4 include reference character 429 not mentioned in the description;
reference character 431 has been used to designate both privacy restriction and restriction obtaining unit, as mentioned on page 15 of the description;
figure 9 include reference character 907 not mentioned in the description;
figure 10 include reference characters 1005, 1007, 1009, and 1027, not mentioned in the description;
on page 21, of Application’s specification, Figure 10 does not include the reference sign 1063 mentioned in the description;
figure 11 include reference character 1107 not mentioned in the description;
on page 21, of Application’s specification, Figure 11 does not include the reference sign 1161a mentioned in the description;
figure 13, reference character 1351 has been used to designate both storage medium and communication subsystem;
figure 13, reference character 1355 has been used to designate both application programs and receiver;
figure 13 include reference characters 1313 and 1353 not mentioned in the description; 
on page 23, of Application’s specification, reference sign 1333 has been used to designate both a power source and an operating system; and
on pages 23-24, of Application’s specification, Figure 13 does not include the reference signs 1331 and 1333 mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
page 11, lines 15 and 22, reference sign 221 should be 121;
page 11, line 20, reference sign 167 is not in the Figure 1, nor in the other drawings;
page 15, line 25, reference sign 431 should be 429;
on page 21, lines 5-6, reference sign 1063 is not in Figure 10, nor in the other drawings;
page 21, line 14, reference sign 1161a is not in Figure 11, nor elsewhere in the drawings;   
page 21, line 28, reference sign 1109 should be 1107;
on pages 23 and 24, reference sign 1331 is used to designate the storage medium; however, Figure 13 designates reference sign 1351 to the storage medium;
on page 23, reference sign 1331 is used to designate the storage medium; however, Figure 13 designates reference sign 1351 to the storage medium;
on page 23, of Application’s specification, reference sign 1333 has been used to designate both a power source and an operating system;
on pages 23 and 24, reference sign 1333 is used to designate an operating system; however, Figure 13 designates reference sign 1353 to an operating system; and
on pages 23 and 24, reference sign 1335 is used to designate an application program; however, Figure 13 designates reference sign 1355 to application programs,
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
claim 1, line 10, “hat” should be “that”; and
claims 2-18 are objected to because said claims depend on claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 2 recites the limitations "the responses" and “each databases”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the salt”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4, depending on claim 3,  recites the limitation "the combining”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the salt”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al US 20130198857 (hereinafter Maier) in view of Saeki et al US 20170286454 (hereinafter Saeki).

As to claim 1, Maier teaches a method (Figure 1) performed by a network node (Figure 1, reference number 124, the network node is the application server) having a federated database (Figure 1, reference number 126 “routing request to the local federated databases”) that represents one of directly, and indirectly via a sub-federated database, one or more autonomous databases that are located in one of a same and a different jurisdiction (paragraphs 14-15 disclose the data handling of the database are in compliant with the local/country specific data privacy laws, and the federated database has a sub-federated database called a component databases; paragraph 15 discloses the database data may be in a different jurisdiction, paragraph 19 disclose the component databases are autonomous), the method comprising: obtaining a query that is related to identifiable information that is one of stored in at least one autonomous database (Figure 1, step 104 “Receive request for data”; paragraph 24 discloses a request/query for a data set from the user to the centralized database is made and part of the data set is restricted access data. Paragraph 14 discloses the restricted access data is identifiable information and paragraph 19 discloses the restricted access data is stored on an autonomous component database) and that is determinable from a combination of responses to the query received from at least two autonomous or sub-federated databases (paragraph 25 discloses a match is made between the set of restricted identifiable information and the second set of entities from the federated database(s) based on the user’s request/query); adapting the query for each autonomous or sub-federated database based on one or more privacy restrictions for the jurisdiction of that autonomous or sub-federated database (paragraphs 27 and 31 disclose software application is adapted for routing/processing the request/query for the data set to the at least one centralized/federated database based on whether the data set contains non-restricted access data or restricted access data ; Figure 1 steps 118/126 “routing a request to the centralized database” and “routing request to the local federated database”, steps 120/128 “Processing request at the centralized database/federated database”) ; sending, by the network node, to each autonomous or sub-federated database, the adapted query for that database (paragraphs  27 and 31 disclose the request from the application server, which is the network node, is sent and routed to the respective centralized database or federated database); receiving, by  the network node, from each autonomous or sub-federated database, a response to the corresponding adapted query (Figure 1, reference number 130 “providing federated views of processed data by local federated database” and paragraph 31; Figure 4 shows the data from the databases are routed back to the servers which are the network nodes); composing an adapted response so that the adapted response meets the one or more privacy restrictions for the jurisdiction of each autonomous or sub-federated database (paragraph 45 discloses composing an adapted response in “to enable combined and integrated processing of data in accordance with the individual authorization of the user access to privacy protected information, the federation capabilities of the local database management systems may be exploited. The federation of data is to correlate data from local tables and remote data sources…The federated database may include nicknames pointing to the global table as well as federated views that join remote information data with local privacy protected information. By means of the nicknames, the remote information can be retrieved.” The nicknames are part of the composed adapted response to the query).
Maier does not teach composing an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database.
Saeki teaches and composing an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database so that the adapted response meets the one or more restrictions (paragraph 56 discloses integrating the acquired two or more retrieved data to prepare a retrieval result responding to the retrieval request, wherein a plurality of retrieval results prepared in response to different retrieval requests can be associated with each other by the retrieval request definition information, the retrieval request is in compliant with retrieval requirement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s method with Saeki’s teachings of composing an adapted response to the query such that data that are dispersed over various databases sources are consolidated for data analysis (paragraph 10 of Saeki). 

As to claim 6, the combination of Maier in view of Saeki teach wherein the composing includes performing a statistical operation on each received response or a combination of the received responses so that the adapted response includes one or more statistical values (Maier: paragraphs 37-38 disclose data source statistic is conducted for federated queries, and at the nicknaming creation time, that is part of composing the adapted response, the statistics data are sent to the local system and exploited by the query optimizer).

As to claim 7, the combination of Maier in view of Saeki teach wherein the composing includes performing a comparison operation on one of the received responses  and a combination of the received responses so that the adapted response includes one or more of one of comparison values and indications (Maier: paragraph 11 discloses matching is done between the data set of the queries/requests to determine non-restricted access data and restricted access data and paragraph 18 discloses the data set has indicators, which indicate if the attribute data is accessible to the user. Saeki: paragraphs 75-76 disclose the composing/integrating of the adapted response includes a merge scheme of intermediate data obtained by extracting and totaling data from the respective databases, rearranging the acquired data in an order of condition values of reference conditions, comparing the condition values of the reference conditions, and integrate records where the reference conditions are satisfied. The data integration processing unit selects an optimum response scheme from the data integration schemes).

As to claim 8, the combination of Maier in view of Saeki teach wherein the adapting includes: identifying one or more data fields of the query that correspond to the identifiable information based on the one or more privacy restrictions for the jurisdiction of that database (Maier: paragraph 18 discloses indicators, which indicate if the attribute data are in compliance with country-specific data privacy laws. The attribute data are fields from the user request/query, which contain restricted access data and non-restricted data. Paragraph 11 discloses matching is done between the data set of the queries/requests to determine non-restricted access data and restricted access data).

As to claim 9 , the combination of Maier in view of Saeki teach further comprising: receiving, by the network node, from each autonomous or sub-federated database, the one or more privacy restrictions for the corresponding jurisdiction (Maier: paragraphs 11 and 14 disclose any restricted access data to which access is restricted based on location  is received and is stored using a local system in a federated database. Paragraph 16 discloses the federated view is an output of the non-restricted access first data and restricted access of second data. The privacy restriction is the restricted access of the data).

As to claim 10, the combination of Maier in view of Saeki teach wherein the obtaining includes receiving, by the network node from a client device, the query (Maier: paragraphs 29 and 30 disclose a request for data/ query which is initiated by the user from a software application/client device is received, and once authorization has been approved, the request/query is sent to the application server, the network node).
As to claim 11, the combination of Maier in view of Saeki teach further comprising: sending, by the network node, to a client device, the adapted response (Maier: Figure 4 and paragraph 40 disclose the user is able to see the results of their data request in the software application, client device, from the application server, the network node).

As to claim 12, the combination of Maier in view of Saeki teach wherein the sending is responsive to determining that the client device is in a same jurisdiction as the network node (Maier: paragraph 42 discloses the routing of the data request to the application server is performed in accordance with a preconfigured relationship which depends on the location of the user and the respective area to which the application server is assigned, see also paragraph 43 which discusses determination is made on whether the user’s request/client device is local/same jurisdiction as the network node/server).

As to claim 15 the combination of Maier in view of Saeki teach wherein the federated database represents a first sub-federated database having one or more first autonomous databases that are located in a first jurisdiction with one or more first privacy restrictions (Maier: paragraph 11 discloses a local system in a federated database that stores the privacy protected data. This protected data is compliant with local specific data privacy laws in a first jurisdiction/location, paragraph 15 discloses that there can be multiple local systems of distributed data localized in different locations, each local system comprise a federated database; paragraph 19 discloses the restricted-access data is stored on a local autonomous database).

As to claim 16, the combination of Maier in view of Saeki teach wherein the federated database represents a second sub-federated database having one or more second autonomous databases that are located in a second jurisdiction with one or more second privacy restrictions (Maier: paragraph 11 discloses a local system in a federated database that stores the privacy protected data. This protected data is compliant with local specific data privacy laws in a first jurisdiction/location. A second sub-federated database is further taught in paragraph 15, which discloses that there can be multiple local systems of distributed data localized in different locations such as different countries, each local system comprise a federated database; paragraph 19 disclose the restricted-access data is stored on a local autonomous database).

As to claim 17, the combination of Maier in view of Saeki teach wherein the federated database represents a single autonomous database that is located in a certain jurisdiction with one or more privacy restrictions (paragraph 15 discloses distributed data from the federated database is located in a certain location/jurisdiction. The federated database stores restricted-access data which involves privacy restriction(s); paragraph 19 discloses the restricted-access data is stored on a local autonomous database).

As to claim 18, the combination of Maier in view of Saeki teach wherein the federated database represents a plurality of autonomous databases that are located in a same jurisdiction with one or more privacy restrictions (paragraph 15 discloses that there can be multiple local systems of distributed data localized in the same or different locations such as different countries, each local system comprise a federated database which store restricted-access data. The federated database system is a type of meta-database management system comprising at least one federated database which may integrate multiple local component databases; paragraph 19 disclose the restricted-access data is stored on a local autonomous database).

As to claim 20, Maier teaches a network node(Figure 1, reference number 124, the network node is the application server)  having a federated database(Figure 1, reference number 126 “routing request to the local federated databases”)  that represents one of directly, and indirectly via a sub-federated database, one or more autonomous databases that are located in a same or different jurisdiction(paragraphs 14-15 disclose the data handling of the database are in compliant with the local/country specific data privacy laws, and the federated database has a sub-federated database called a component databases; paragraph 15 discloses the database data may be in a different jurisdiction, paragraph 19 disclose the component databases are autonomous), the network node configured to: obtain a query that is related to identifiable information that is one of stored in at least one autonomous database (Figure 1, step 104 “Receive request for data”; paragraph 24 discloses a request/query for a data set from the user to the centralized database is made and part of the data set is restricted access data. Paragraph 14 discloses the restricted access data is identifiable information and paragraph 19 discloses the restricted access data is stored on an autonomous component database) and that is determinable from a combination of responses to the query received from at least two autonomous or sub-federated databases (paragraph 25 discloses a match is made between the set of restricted identifiable information and the second set of entities from the federated database(s) based on the user’s request/query); adapt the query for each autonomous or sub-federated database based on one or more privacy restrictions for the jurisdiction of that autonomous or sub-federated database(paragraphs 27 and 31 disclose software application is adapted for routing/processing the request/query for the data set to the at least one centralized/federated database based on whether the data set contains non-restricted access data or restricted access data ; Figure 1 steps 118/126 “routing a request to the centralized database” and “routing request to the local federated database”, steps 120/128 “Processing request at the centralized database/federated database”); send, to each autonomous or sub-federated database, the adapted query for that database(paragraphs  27 and 31 disclose the request from the application server, which is the network node, is sent and routed to the respective centralized database or federated database); receive, from each autonomous or sub-federated database, a response to the corresponding adapted query(Figure 1, reference number 130 “providing federated views of processed data by local federated database” and paragraph 31; Figure 4 shows the data from the databases are routed back to the servers which are the network nodes); and compose an adapted response so that the adapted response meets the one or more privacy restrictions for the jurisdiction of each autonomous or sub-federated database(paragraph 45  discloses “to enable combined and integrated processing of data in accordance with the individual authorization of the user access to privacy protected information, the federation capabilities of the local database management systems may be exploited. The federation of data is to correlate data from local tables and remote data sources…The federated database may include nicknames pointing to the global table as well as federated views that join remote information data with local privacy protected information. By means of the nicknames, the remote information can be retrieve.” The nicknames is part of the composed adapted response to the query).
Maier does not teach and compose an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database.
Saeki teaches and compose an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database so that the adapted response meets the one or more restrictions (paragraph 56 discloses integrating the acquired two or more retrieved data to prepare a retrieval result responding to the retrieval request, wherein a plurality of retrieval results prepared in response to different retrieval requests can be associated with each other by the retrieval request definition information, the retrieval request is in compliant with retrieval requirement).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database with Saeki’s teachings of composing an adapted response to the query such that data that are dispersed over various databases sources are consolidated for data analysis (paragraph 10 of Saeki). 

Claims 2-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al US 20130198857 (hereinafter Maier) in view of Saeki et al US 20170286454 (hereinafter Saeki) in further view of Abuelsaad et al US 2012030616 (hereinafter Abuelsaad).

As to claim 2, the combination of Maier in view of Saeki teach all the limitations recited in claim 1 above. The combination of Maier in view of Saeki teach wherein the composing includes: combining the responses to the adapted queries from the autonomous or sub- federated databases(Saeki: paragraph 56 disclose integrating the acquired two or more retrieved data to prepare a retrieval result responding to the retrieval request, wherein a plurality of retrieval results prepared in response to different retrieval requests can be associated with each other by the retrieval request definition information, the retrieval request is in compliant with retrieval requirement).
The combination of Maier in view of Saeki do no teach wherein the composing includes: combining the responses based on anonymized information received in each response, with the anonymized information being the identifiable information that is anonymized by each database based on a randomized salt received from the network node for that query. 
Abuelsaad teaches wherein the composing includes: combining the responses based on anonymized information received in each response, with the anonymized information being the identifiable information that is anonymized by each database based on a randomized salt received from the network node for that query (paragraph 23 discloses the data with the anonymized information is sent to a data aggregation module which correlates the data received from multiple silos/databases ; paragraphs 21-22 disclose the identifiable data is anonymized. Paragraph 21-22 disclose identifiable information that is anonymized from each silo/database/data source based on a randomized salt received from data anonymizer for each query of data. Paragraph 16 discloses the salt is randomized).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query with Abuelsaad’s teachings of anonymized identifiable information to keep the identifiable information private and to prevent data miners from identifying the identifiable information in a data set (paragraph 3 of Abuelsaad).

As to claim 3, the combination of Maier in view of Saeki teach all the limitations recited in claim 1 above. The combination of Maier in view of Saeki do not teach determining a randomized salt for the query, wherein adapting the query includes: determining a randomized salt for the query, wherein the adapted query for each autonomous or sub-federated database includes the query and the salt so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the salt.
Abuelsaad teaches determining a randomized salt for the query, wherein adapting the query includes: determining a randomized salt for the query, wherein the adapted query for each autonomous or sub-federated database includes the query and the salt so that each autonomous or sub-federated database is configured to anonymize the identifiable information in each response to that query based on the salt (paragraph 21 discloses anonymization engine retrieves a salt for each data/query from the requesting database/data source/silo and anonymizes the identifiable data  pulled as a query from each data source/database). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query with Abuelsaad’s teachings of anonymized identifiable information to keep the identifiable information private and to prevent data miners from identifying the identifiable information in a data set (paragraph 3 of Abuelsaad).

As to claim 4, the combination of Maier in view of Saeki and Abuelsaad teach further comprising: deleting the salt for the query responsive to the combining so that an ability to determine the identifiable information from the anonymized information only occurs between receiving the anonymized information from each autonomous or sub-federated database and the deleting(Abuelsaad: paragraph 26 discloses the salt in the hashes bucket is cleared/deleted after the data aggregation module correlates the data as described in paragraph 23).

As to claim 5, the combination of Maier in view of Saeki  and Abuelsaad teach wherein the anonymized information is associated with a cryptographically-secure hash function and the salt (Abuelsaad: paragraph 16 discloses the anonymized information involves secure hash and randomized salt).

As to claim 22, the combination of Maier in view of Saeki teach all the limitations recited in claim 20 above. The combination of Maier in view of Saeki teach comprising communication circuitry and processing circuitry (Maier: paragraph 47 discloses the method is implemented on one or more processors) wherein the network node is configured to combine the responses to the adapted queries from the autonomous or sub-federated databases(Maier: paragraph 45 discloses composing an adapted response in “to enable combined and integrated processing of data in accordance with the individual authorization of the user access to privacy protected information, the federation capabilities of the local database management systems may be exploited). 
The combination of Maier in view of Saeki do not teach to combine the responses to the adapted queries based on anonymized information received in each response, with the anonymized information being the identifiable information that is anonymized by each database based on a randomized salt received from the network node for that query.
Abuelsaad teaches to combine the responses to the adapted queries based on anonymized information received in each response, with the anonymized information being the identifiable information that is anonymized by each database based on a randomized salt received from the network node for that query (paragraph 23 discloses the data with the anonymized information is sent to a data aggregation module which correlates the data received from multiple silos/databases  21-22 disclose the identifiable data is anonymized. Paragraph 21-22 disclose identifiable information that is anonymized from each silo/database/data source based on a randomized salt received from data anonymizer for each query of data. Paragraph 16 discloses the salt is randomized).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query with Abuelsaad’s teachings of anonymized identifiable information to keep the identifiable information private and to prevent data miners from identifying the identifiable information in a data set (paragraph 3 of Abuelsaad).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al US 20130198857 (hereinafter Maier) in view of Saeki et al US 20170286454 (hereinafter Saeki) in further view of Richards et al US 20020016922 (hereinafter Richards).

As to claim 13, the combination of Maier in view of Saeki teach all the limitations recited in claim 1 above. The combination of Maier in view of Saeki teach further comprising: receiving, by the network node from each autonomous or sub-federated database, an authorization from that database that authorizes the federated database to query that database in conformance with the one or more privacy restrictions for the jurisdiction of that database (Maier: Paragraph 21 discloses an authorization scheme is employed to determine an authorization of the user to access the data based on the query/request. Paragraph 22 discloses an authorization scheme is in conformance with the privacy restriction for the jurisdiction of the database, in that the request/query includes information about current location of the user. A dynamic check of the current location of the user is performed to ensure that access to the access-restricted data of a given local system is granted in a case of respective location matching). 
The combination of Maier in view of Saeki do not teach from each database, an authorization key from that databases that authorizes the database.
Richards teaches from each database, an authorization key from that database that authorizes the database (paragraph 130 discloses the application server obtains authorization keys for the data from the database).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Maier’s teachings of network node having a federated database in view Saeki’s teachings of composing an adapted response to the query with Richards’s teachings of authorization keys from databases to control and /or enforce use rights and access rights at a user application level and to govern and control the rendering of, access to, and/or use of data to a targeted recipient of the data (paragraph 4 of Richards).

As to claim 14, the combination of Maier in view of Saeki and Richards teach wherein the sending the adapted query for that database includes sending the adapted query(Maier: paragraphs  27 and 31 disclose the request from the application server, which is the network node, is sent and routed to the respective centralized database or federated database) and the authorization key for that database (Richards: paragraph 130 discloses the application server obtains authorization keys for the data from the database).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Robertson US 20050108526 (hereinafter Robertson),  Nguyen et al US 20150106353 (hereinafter Nquyen), and Padmanaabhan et al US 20160019245 (hereinafter Padmanaabhan).
Robertson teaches obtaining a query (Figure 2, step 160 “query server receives query”);  adapting the query for each autonomous database (Figure 2, step 162 “query server performs query on local data sources”); sending by the network node to each autonomous database the adapted query for that database (Figure 2, steps 164 and 166 “query server sends query to other query servers” “query servers perform query on local data sources”);  and composing an adapted response to the query based on the response to the corresponding adapted query received from each autonomous or sub-federated database  (Figure 2, reference number 174 “ query server sends final result to app”) as recited in claim 1.

Nquyen teaches obtaining a query (Figure 4, step 402 “Receive a query to search a federated database”);  adapting the query for each autonomous database (Figure 4, steps 404 “determine if the query satisfies at least one query constraints” and 406 “Determine a query suggestion if the query does not satisfies at least one query constraints”); sending by the network node to each autonomous database the adapted query for that database (paragraph 46-47) as recited in claim 1.

Padmanaabhan teaches that the access handling device takes care of access requests, such as queries in the system, automatically takes care of splitting and mapping them to different databases, combining possible results and rendering them back to the applications. The federated database system thereby manages and coordinates the communication between applications and data bases(s) (paragraph 58).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437                                                                                                                                                                                                        

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437